Citation Nr: 0312614	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  01-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that, among other things, denied the veteran's 
application to reopen a previously denied claim of service 
connection for a psychiatric disorder to include PTSD.  In 
July 2002, a hearing was held before the undersigned member 
of the Board in Washington, D.C.  In October 2002, the Board 
undertaking additional development pursuant to authority 
granted at that time by 38 C.F.R. § 19.9(a)(2).


FINDINGS OF FACT

1.  In December 1985, the RO denied a claim of service 
connection for a psychiatric disorder to include PTSD.  The 
veteran was provided notice of the denial and, while he filed 
a notice of disagreement, he did not thereafter perfect his 
appeal.

2.  In July 1986 and September 1986, the RO thereafter denied 
the veteran's applications to reopen a claim of service 
connection or a psychiatric disorder to include PTSD.  The 
veteran was provided notice of these denials and did not 
appeal.

3.  The evidence received since the September 1986 decision 
is new and it bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.




CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for a psychiatric disorder to include PTSD.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

A review of the record on appeal shows that, in view of the 
decision below, that VA has met its two-part duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim and to notify him of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of this issue and because VA has provided the 
veteran with the requisite VCAA notice, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

The veteran is seeking to reopen a claim of service 
connection for PTSD, which was previously denied by the RO in 
December 1985, July 1986 and September 1986.  The veteran 
filed his application to reopen this matter in April 2001.  
This application was initiated prior to August 29, 2001, the 
effective date of the amended version of § 3.156(a), which 
redefines "new and material evidence" needed to reopen a 
previously denied claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 
1997).  In this context, the Secretary of VA has specifically 
provided that the amendments to § 3.156 will be applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence are 
not applicable to the veteran's application to reopen, which 
is discussed below.

In the December 1985 decision, the RO denied the veteran's 
claim because the record neither include a diagnosis of a 
psychiatric disease process recognized by VA as a disability 
(at this time, veteran's psychiatric disorder was diagnosed 
as an immature personality disorder), proof of a life 
threatening stressor, nor adverse symptomatology required to 
be diagnosed with PTSD.  Because a timely appeal of the 
December 1985 adverse determination was not submitted, the 
Board concludes that the RO's December 1985 decision is final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).  
In July 1986 and September 1986, the RO once again denied the 
veteran's claim for a psychiatric disorder because, while the 
veteran know carried a diagnosis of a generalized anxiety 
disorder, this VA recognized psychiatric disorder was not 
medically linked to his military service.  These decisions 
also became final when not appeal.  Id.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a matter which has 
been disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, supra, was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's decision dated in 
September 1986.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the 
September 1986 denial.  This evidence includes, for the first 
time, medical opinion evidence indicating that the veteran's 
current psychiatric disorder may have been caused by his 
military service.  See July 2001 letter from Frank J. 
Provenzano, Ph.D..  Specifically, Dr. Provenzano reported, 
after completed a psychological evaluation of the veteran, 
that it was his 

. . . opinion that [the veteran] is 
experiencing a debilitating amount of 
anxiety.  He showed signs of panic, 
agoraphobia, and post-traumatic stress.  
It is my opinion that the anxiety 
originated with [the veteran's] tours in 
Vietnam.

[The veteran's] anxiety has created 
severe adjustment problems for him.  
These have included alcohol abuse, two 
failed marriages, and social isolation.  
Unfortunately, [the veteran] is now 
beginning to develop a significant 
depression.

Again, I see [the veteran's] original 
problem as a result of his experiences in 
Vietnam.  All the subsequent problems 
then are connected to the Vietnam 
experience.

The Board finds that the additional medical evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The above opinion regarding a medical nexus was 
not previously of record, and as such, this new evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  This new evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder to include PTSD.  Id.  Having determined 
that new and 


material evidence has been added to the record, the veteran's 
claim of service connection for a psychiatric disorder to 
include PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

The claim of service connection for a psychiatric disorder to 
include PTSD is reopened; to this extent, the appeal is 
granted.


REMAND

As noted above, in October 2002, the Board undertook 
additional development with respect to the issue currently on 
appeal pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In connection with this development, 
the Board obtained and associated with the claim's file a 
January 2003 VA examination report that contains medical 
opinions related to the veteran's psychiatric disorder.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained an additional VA medical opinion, in light of the 
Federal Circuits' decision, the case must be remanded.

In addition, a review of record indicates that the veteran, 
on several occasions, filed for Social Security 
Administration (SSA) benefits.  However, the record on appeal 
does not show a request for his SSA records.  Therefore, on 
remand, the RO should attempt to obtain and associate with 
the record all of the veteran's records on file with the SSA 
as well as from all other locations identified by the 
veteran.  See 38 U.S.C.A. § 5107A (West 2002).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should contact the veteran and 
request that he identify, by name, 
address, and approximates (beginning and 
ending) dates all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder, to include PTSD.  
The aid of the veteran in securing any 
identified records, to include providing 
necessary authorizations, should be 
enlisted.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claim in light 
of the evidence received since the 
January 2002 Supplemental Statement of 
the Case.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim, to include all 
pertinent evidence received since the 
January 2002 Supplemental Statement of 
the Case and the applicable law and 
regulations governing the appealed issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



